Citation Nr: 1726383	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO. 12-31 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a bilateral hip disability.

3. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1973 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2015, the Board remanded the Veteran's claims for additional development. His case has since returned to the Board for further consideration.

One of the issues remanded was service connection for a bilateral ankle disability.  In a March 2016 rating decision, the RO granted service connection for chronic left ankle strain and chronic right ankle strain.  As these claims for service connection were granted, they are no longer part of the current appeal.


FINDINGS OF FACT

1. No bilateral knee disability was shown in service; and the only competent, probative evidence or opinion addressing whether there exists a medical relationship between any such disability and the Veteran's service weighs against the claim.

2. No bilateral hip disability was shown in service; and the only competent, probative evidence or opinion addressing whether there exists a medical relationship between any such disability and the Veteran's service weighs against the claim.

3. No low back disability was shown in service; and the only competent, probative evidence or opinion addressing whether there exists a medical relationship between any such disability and the Veteran's service weighs against the claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee disability are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).

2. The criteria for service connection for a bilateral hip disability are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).

3. The criteria for service connection for a low back disability are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in March 2015, the Board remanded the claims for service connection for bilateral knee, bilateral hip and low back disabilities for additional development. The Board received a VA opinion for each of these issues, and the bilateral knee, bilateral hip and low back disabilities were readjudicated. Under the circumstances, the Board finds that there has been substantial compliance with its remand in relation to the bilateral knee, bilateral hip and low back disabilities. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

III. Bilateral Knee, Bilateral Hip, and Low Back Disabilities

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for bilateral knee, bilateral hip, and low back disabilities.  The reasons for these determinations follow.

The Veteran's service treatment records (STRs), including his discharge examination, are completely negative for any injury to, fracture of or treatment for the knees, hips, or low back. The STRs do indicate complaints of ankle pain, however, the Veteran was not diagnosed with any chronic disability, and x-rays revealed that no damage had been incurred by the Veteran. A May 23, 1974 service record shows of a complaint of a sore muscle in the back of the neck in a "Progress Note." The treating physician noted that it was likely a muscle spasm.

The Veteran's entrance exam in September 1973 shows that he checked "yes" to "recurrent back [pain]." He later informed an examiner that he was performing construction work and other jobs before service, but does not recall back pain at that time. The enlistment exam also shows that the Veteran marked "yes" to the question about painful joints. The doctor from this exam also noted musculoskeletal complaints, although he did not specify which joints were affected.

The Veteran states that in 1974, he was referred by his ship doctor to the naval hospital in Alameda, California, and that an exam was performed, and that soft soled shoes were prescribed.

The Veteran's separation examination shows a normal clinical examination of the lower extremities and of the spine.

Outpatient treatment reports from VA Medical Center in Columbia, Missouri, dated June 30, 1999 shows the Veteran was seen for bilateral ankle pain. The Veteran contended this pain extended up into his knees and hips.

The evidence submitted from treatment in 1999 failed to show any diagnosis of a chronic knee, hip, or back disability at the time.

In a statement received in September 2000, the Veteran stated that during service in the Navy, his responsibilities required him to slide down handrails between his ship's decks. In doing so, the Veteran stated that his feet would slam into steel decking, and that such repetitive pounding into the deck had permanently damaged his ankles, knees, hips and back.

In July 2008 a buddy statement was received from a friend of the Veteran testifying to the Veteran's current pain in his knees and hips.

In December 2009, a buddy statement was received from a fellow service member of the Veteran testifying that he witnessed the Veteran experience an injury, pain and difficulty while in service.

In a statement received in December 2009, the Veteran recalled an additional incident where his ship was travelling through a typhoon while travelling from Hawaii to the Philippines. During the turbulent weather, the Veteran reported that he was tossed around and would sometimes land on his back or feet.

In June 2012, the Veteran received a VA exam for his back. The examiner noted that the imaging results from that exam showed a degree of degenerative disc disease of the lumbar spine, which the examiner wrote was not unusual for the Veteran's age. The examiner stated that there did not appear to be evidence of premature arthritic changes of the lumbar spine. Taking all of this into account, the examiner opined that the Veteran's back disability was less likely than not related to his military service.

In March 2016, a VA opinion was provided regarding the Veteran's bilateral knee, bilateral hip, and low back disabilities. The examiner stated that although the Veteran entered military service with a vague history of recurrent back pain and painful joints that could be attributed the Veteran's work prior to enlistment, he was entitled to the presumption of soundness at entry. The examiner noted that the Veteran was seen during military service on multiple occasions for foot and ankle complaints, but that a review of the STRs show that the Veteran did not complain about any knee, hip or back pain during active military service. The examiner also remarked that the Veteran left military service without any finding of a bilateral knee, bilateral hip or low back disability. The VA examiner opined that it was less likely than not the Veteran's claimed bilateral hip, bilateral knee and lower back disabilities had their onset or are otherwise etiologically related to the Veteran's period of active service.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that his bilateral knee, bilateral hip and low back disabilities are related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, disabilities of this nature require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's bilateral knee, bilateral hip and low back disabilities are not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

The Veteran first filed a compensation and pension request in 2000, despite contending that he incurred his injuries in service and experienced nearly continuous pain since leaving service in 1975. While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the Veteran's lay statements and the provided buddy statements, but finds the Veteran's service treatment records, his separation examination showing normal clinical evaluations of the lower extremities and spine, and VA medical opinions to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contentions are outweighed by the competent and probative evidence of record.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for a bilateral knee, bilateral hip and low back disabilities. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a low back disability is denied.



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


